DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and related arguments with respect to the 112, 2nd rejections have been fully considered and are persuasive.  Therefore these rejections have been withdrawn. 
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Based on applicant’s amendments, the examiner has found a new prior art reference (US 2020/0178807 to Farahbakhshian et al.); see new 102 below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 2, 9, 13, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0178807 to Farahbakhshian.
[Claim 1] Farahbakhshian discloses an intelligent examination device (Fig. 1), comprising: a processor (control unit 9); an electrode apparatus (body function sensors 8), electrically connected to the processor, and comprising a first electrode and a second electrode, respectively adapted to contact a human body to form a detection loop through conduction of the human body (“a body conductivity sensor connected to the recommended foot positions 15 on the scale 2,” Par 0060; a body conductivity sensor inherently includes two electrodes, i.e. one on each foot position, that form a detection loop through conduction of the body), to obtain and transmit measurement information to the processor (“each of which being connected e.g. by a wireless link to the control unit 9” Par 0060); and a stereoscopic image capturing apparatus (depth sensors 4/5; Par 0073), electrically connected to the processor, and adapted to capture and transmit a biological appearance stereoscopic image (3D full body scan) to the processor, wherein the biological appearance stereoscopic image is a full-length image, a half-length image or a local image of the human body (Pars 0059, 0063-64), and the processor obtains biological appearance information (e.g. height, body volume) according to the biological appearance stereoscopic image (Par 0066), and calculates physiological information (e.g. body mass index) according to the biological appearance information and the measurement information (Par 0068).
[Claim 2] Farahbakhshian discloses a light source adapted to generate light (inherent to a far infrared sensor 7) located at the same position/location, as the stereoscopic camera (5), therefore inherently this camera is adapted to capture a 
[Claim 9] Farahbakhshian discloses a communication device (12; Par 0061).
[Claim 13] Farahbakhshian discloses a stereoscopic camera (Par 0073) which inherently includes at least two lenses (https://en.wikipedia.org/wiki/Stereo_camera), as well as combining multiple images to form a complete 3D image of the body, i.e. biological appearance image (Par 0081).
[Claims 14 and 16] Farahbakhshian discloses an infrared camera (7) that generates a 3D thermal image map (Pars 0063, 0065, 0070 and 0077). The reference makes it clear that this thermal image map is of the user’s “entire body” and would therefore implicitly/inherently include the brain, i.e. electroencephalographic value.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0178807 to Farahbakhshian as applied to claim 1 above, and further in view of US 2017/0135617 to Alasirnio et al.
.

Claim 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0178807 to Farahbakhshian as applied to claim 1 above, and further in view of US 2013/0158364 to Hayn et al.
[Claim 4] Farahbakhshian is discussed above and explicitly teaches a blood pressure sensor (8, Par 0060), but fails to disclose an ECG.  In the same field of endeavor, Hayn discloses a similar full body examination device that includes both a blood pressure measurement module and an ECG (Pars 0020 and 0038).   Therefore, it would have been obvious to one of ordinary skill in the art to include an ECG sensor, as 
[Claim 15] As discussed above, Farahbakhshian explicitly teaches a single pair of electrodes, i.e. body conductivity sensors located on each of the foot positions, but fails to explicitly teach a plurality of pairs of electrodes.   This is considered a mere duplication of parts and it would have been obvious to one of ordinary skill in the art at the time of the invention to include a plurality of pairs of electrodes to measure various physiological conditions at various locations on the user.  Furthermore, .in the same field of endeavor, Hayn discloses a similar full body examination device that includes a plurality of pairs of electrodes (1_13, 1_20 and 1_21; Par 0038).  Therefore, it would have been obvious to include a plurality of pairs of electrodes, as taught by Hayn, in the device taught by Farahbakhshian, as a known way to measure different vital parameters or the same vital parameters at different locations of a user’s body, as taught by Hayn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792